ORDER
PER CURIAM.
On consideration of the appellee’s motion for clarification, it is hereby ADJUDGED and ORDERED as follows:
1. The issue before the court in Homan v. Goyal, 711 A.2d 812 (D.C.1998) (Homan I) was whether the trial judge had erred in granting Goyal’s motion for judgment notwithstanding the verdict. The trial judge had not ruled upon, and this court did not consider, Goyal’s alternative motion for a new trial (or, as noted in Homan I, 711 A.2d at 822 n. 13, Goyal’s request for a remittitur).
2. In light of the foregoing, the trial judge has the responsibility, in the first instance, to rule on the motion for a new trial. See Lyons v. Barrazotto, 667 A.2d 314, 328-29 & n. 25 (D.C.1995).
3. Footnote 13 to this court’s opinion is deemed amended to reflect that the trial judge did not reach Goyal’s motion for a new trial, and that this court did not address it.